Citation Nr: 1418743	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-30 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left foot plantar fasciitis and degenerative arthritis with bone spurs. 

2.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected left foot disability. 

3.  Entitlement to service connection for a left knee disorder as secondary to service-connected left foot disability.

4.  Entitlement to service connection for sleep apnea as secondary to service-connected left foot disability. 

5.  Entitlement to service connection for high blood pressure as secondary to service-connected left foot disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter, and Dr. S.K.L.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from July 2007 and June 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In December 2011, the Veteran, his daughter, and Dr. S.K.L. testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record. The record was held open for a period of 60 days to afford the Veteran an opportunity to submit additional evidence.  It was specifically indicated that additional evidence was accompanied with a waiver of RO jurisdiction.

In May 2012, the Board reopened and Remanded the claims for service connection for low back and left knee disorders, sleep apnea, and high blood pressure for further evidentiary development.  The Board also issued a decision that, in part, denied the claim for an increased rating for a left foot disability and the claim for service connection for a bilateral ankle disorder.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the December 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request. 

Pursuant to the Board's May 2012 Remand, a November 2012 rating decision granted service connection for a low back disability.  As such that issue is no longer on appeal.

The Board notes that in response to the VA correspondence in April 2013, the Veteran signed an Expedited Processing Waiver of the 30 Day Waiting Period.

The issues of entitlement to service connection for sleep apnea and high blood pressure are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left foot plantar fasciitis and degenerative arthritis with bone spurs is manifested by pain and functional loss that amounts to no more than moderate residuals of a foot injury. 

2.  The competent and credible evidence fails to establish that the Veteran had a separate and distinct disability of the right or left ankle at any time during the pending appeal.

3.  A chronic left knee disability was not shown in service or for several years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's currently diagnosed left knee degenerative joint disease (DJD), status post arthroscopy and medial meniscectomy, was caused or aggravated by his active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for left foot plantar fasciitis and degenerative arthritis with bone spurs have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5010-5284 (2013).

2.  The criteria for service connection for a bilateral ankle disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

3.  The criteria for service connection for a left knee disability, currently diagnosed as left knee DJD, status post arthroscopy and medial meniscectomy, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Prior to and after the initial denials of the present claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection on a direct basis and on a secondary basis in notice letters sent in December 2003, February 2007 and  March 2009, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Moreover, the RO explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements.  No further development is required regarding the duty to notify.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service, private, and VA treatment records, including those obtained pursuant to the Board's May 2012 Remand.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

In addition, the Veteran was afforded a VA left knee examination in January 2004 and a left knee Disability Benefits Questionnaire (DBQ) examination in July 2012 pursuant to the Board's June 2012 Remand.  However, since the July 2012 examiner failed to provide an opinion as to whether the Veteran's left knee disability was aggravated by his service-connected left foot disability, in March 2013 the Appeals Management Center (AMC) obtained an additional medical opinion that was responsive to the Board's directives.  A review of the report of examinations and March 2013 opinion shows that all subjective and objective findings necessary for evaluation of the Veteran's left knee disability were observed and recorded.  The examiners also took into account the Veteran's lay history and complaints.  Rationale was provided with the opinion.  The examination appears to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Based on the foregoing action, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

The Veteran was also provided with a VA examination in March 2008 for his service-connected left foot disability.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected left foot disability under the applicable rating criteria.  The Board finds that this examination is adequate for adjudication purposes.  The VA examination report is comprehensive and adequately addressed the Veteran's left foot symptomatology.  Barr, supra.

The Board recognizes that the last examination is now over four (4) years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the left foot disability since the March 2008 VA examination.  The Veteran has not argued the contrary.

The Board acknowledges that a VA medical examination was not provided with regard to the issue of entitlement to service connection for a bilateral ankle disorder, nor was any VA medical opinion obtained to determine the nature and etiology of his ankle complaints.  In this regard, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  

Crucially, as will be discussed below, the Veteran has not submitted any competent and credible evidence of a current disability of the either ankle for which service connection may be awarded.  His treating physician even testified that he could not ascribe any clinical diagnosis to the Veteran's bilateral ankle complaints.  T. at p. 27.  Finally, and of significant import, the Veteran's statements concerning the onset and continuity of his claimed ankle disorder are found to lack credibility and probative value.  Such evidence is therefore insufficient to trigger VA's duty to provide an examination.  As he has not presented a prima facie case for service connection for a bilateral ankle disability, a Remand for an examination and opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in December 2011 in which presented oral argument in support of his claims.  The Veteran, his daughter, and Dr. S.K.L. testified.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the history and etiology of his bilateral ankle and left knee disabilities, to include whether he had any evidence that such symptoms could be related to his active service.  He was also specifically advised of the need to provide evidence of a current diagnosis of an ankle disability.  T. at p. 26.  Inquiries were also made with respect to evidence of increased left foot symptomatology. T. at p. 34.  Indeed, the Veteran's testimony triggered the Board's decision to Remand the left knee claim for a VA examination and opinion and additional VA treatment records that have been associated with the electronic claims file.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 
VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran's service-connected left foot plantar fasciitis and degenerative arthritis with bone spurs is currently rated as 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5284 (2013).  The hyphenated diagnostic code indicates that traumatic arthritis under Diagnostic Code 5010, is the service-connected disorder and other foot injuries, under Diagnostic Code 5284, is a residual condition.  38 C.F.R. § 4.27 (2013). 

Diagnostic Code 5010 states that arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.

When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  However, Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).

Pursuant to Diagnostic Code 5284, a 10 percent disability rating is assigned for moderate foot injury, a 20 percent disability rating is assigned for moderately severe foot injury, and a 30 percent disability rating is assigned for severe foot injury. If actual loss of use of the foot is shown by the competent evidence of record, the assignment of a 40 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013). 

The words slight, moderate, and severe are not defined in the rating schedule. Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§  4.10, 4.40, 4.45 (2013). 

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

Finally, the Court has held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition ...").  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).

Turning to the merits of the claim, private treatment notes from private chiropractor, Dr. S.K.L., dated in February and June 2007 showed complaints of left foot pain and findings of plantar fascial fibromatosis, unequal leg length (acquired), and abnormal posture.  In February 2007 and April 2008 statements, the treatment provider noted that the Veteran had been diagnosed as having a foot and spinal condition related to instability of the feet, lower extremities, pelvis, and spine.  It was indicated that his conditions cause an inability to equally distribute weight when standing or walking, thus increasing biomechanical stress and strain.  He further noted that the Veteran was prescribed and casted for bilateral custom-made orthotics to help stabilize his condition and to improve structural stability of the spine and lower extremities. 

A March 2008 VA examination report, the Veteran complained of left midfoot pain.  It was indicated that the Veteran was currently employed as a printer by the Department of Defense.  The Veteran detailed that he has no real limitation in his activities, but did complain of some discomfort when he has to push full carts of printed material around his office.  While the Veteran did report wearing an orthotic device given to him by his chiropractor for limb length discrepancy, he did not note any abnormal shoe wear or signs of abnormal weight-bearing.  As far as standing and walking, he did not endorse any functional limits, as he has pain all the time.  Foot examination findings were listed as: full pulses, capillary fill time less than three seconds, skin warm to touch, no hair distribution to the digits, physiologic deep tendon reflexes, normal plantar response, normal gross sensory and proprioception examinations, and no plantar callosities. 

On musculoskeletal examination, the Veteran was noted to have a rectus foot type.  There was evidence of pes planus.  There were no contractures.  He had a smooth and non-painful range of motion of all metatarsophalangeal joints.  Subtalar and simus tarsal joints were without crepitus.  The discomfort of the left foot was mostly in the area of sinus tarsi and over the cuboid fifth metatarsal base area.  The Veteran had a normal gait, mildly everted calcareous at rest, and no evidence of pain with ambulation.  X-ray findings were noted to reveal mild degenerative changes, to include some lipping at the first metatarsal cuneiform joint with visible joint space.  The examiner concluded that it was at least as likely as not that the in-service dorsiflexor injury did lead to mild degenerative changes at the first metatarsal cuneiform joint of the left foot, but did not explain his current discomfort on the lateral aspect of the foot and the negative X-ray findings. 

During his December 2011 hearing, the Veteran asserted that his left foot disability was manifested by constant pain and reduced level of productivity at work.  His daughter, a pediatric nurse, testified that his gait had been impacted by his disability that resulted in overcompensation on the right side. 

In a January 2012 statement, a friend of the Veteran indicated that she noticed him walk with a slight limp and exhibit a facial expression as if he was braving pain and discomfort. 

Considering the evidence of record in light of the pertinent legal authority, the Board finds that the criteria for a rating in excess of 10 percent for left foot plantar fasciitis and degenerative arthritis with bone spurs have not been met.  Evidence of record does not show X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations or residuals of a foot injury that are moderately severe in nature.  The Veteran has continually complained of left foot pain and discomfort.  On private evaluation, he was noted to have plantar fascial fibromatosis, unequal leg length (acquired), and abnormal posture.  He was prescribed bilateral orthotics.  During his March 2008 VA examination, the Veteran did not endorse any functional limitations.  X-ray findings were characterized as negative with noted mild degenerative changes at the first metatarsal cuneiform joint of the left foot.  The examiner noted that the Veteran had a rectus foot type. There was evidence of pes planus.  There were no contractures.  Significantly, range of motion of all metatarsophalangeal joints was smooth and non-painful. The Veteran also demonstrated a normal gait without any evidence of pain with ambulation.

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  "Pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  Indeed, as noted, even with his complaints of pain and discomfort, the evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss resulting from symptoms like pain, functional impairment, and discomfort.  Emphasis is placed on the VA examiner's finding that the degenerative changes in the left foot are "mild," and that the Veteran had a normal range of motion of all the metatarsalphalangeal joints and normal gait without any evidence of pain on ambulation.

The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected left foot disability.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain or functional loss warranting the assignment of any increased evaluation.

The Veteran also submitted written statements and hearing testimony discussing the severity of his service-connected left foot symptomatology.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased left foot symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board also acknowledges the statements of the Veteran's daughter who, while a pediatric nurse, has no proffered evidence that she had any specialized medical expertise in orthopedics. 

The clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  The statements of Veteran, his friend, and his daughter are inconsistent with the remaining evidence of record.  The findings of the physical examination simply do not establish a level of disability described in these statements.  The Board finds their assertions of increased left foot symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased left foot symptomatology has not been established, either through medical or lay evidence, during the appeal period.

To give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating the Veteran's left foot disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology). 

Competent medical evidence is absent any findings of severe flat foot with characteristic callosities (pes planus), claw foot, or malunion or nonunion of tarsal or metatarsal bones, for the assignment of higher or separate ratings under alternative rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2013).  Consequently, the assignment of an evaluation in excess of 10 percent for the Veteran's left foot disability based upon any of these diagnostic codes is not warranted.

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's foot disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that in this case the record does not indicate and the Veteran has not asserted that he is unemployable due to his service-connected foot disability.

In light of the foregoing, the Veteran's claim for entitlement to an evaluation in excess of 10 percent for left foot plantar fasciitis and degenerative arthritis with bone spurs must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection Claims

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence of record shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A.  Bilateral Ankle Disorder

In this case, the Veteran has asserted that he suffers from a current ankle disorder that was caused or aggravated by his service-connected left foot disability.
While it is undisputed that the Veteran receives disability compensation benefits for a service-connected left foot disability, evidence of record does not demonstrate that the Veteran has any currently diagnosed disorder of either ankle.  There is simply no evidence establishing a separate and distinct disability of the ankles since he filed his claim for entitlement to service connection in December 2007.  The Board is well aware of the fact that the Veteran demonstrated limitation of the left ankle at his VA examination, and that he has complained of pain and limitation of function of the ankles.  However, during the December 2011 hearing, the Veteran's own private physician specifically reported that, while he could speak of bilateral ankle range of motion, his records did not include a specific diagnosis for the actual ankle joint.  He could not ascribe a diagnosis of any ankle disability to the Veteran's symptoms.

Evidence of record also includes the Veteran's statements and hearing testimony asserting the existence of a bilateral ankle disorder as well as a causal connection between his claimed, current ankle disorder and his service-connected left foot disability.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Indeed, even when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board emphasizes that the simple assertion of symptoms (such as pain, and limitation of motion and function) alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356   (Fed. Cir. 2001). Indeed, the record was held open for the express purpose of the giving the Veteran an opportunity to submit evidence of a diagnosed disability of the ankles.  He has yet to provide such evidence.

There is no medical evidence showing that a bilateral ankle disability has been present at any time during the pendency of the claim or even contemporaneous to when the Veteran filed his claim.  The report of a current VA examination shows the Veteran does not have a bilateral ankle disability.  He has accordingly not shown a current disorder for which service connection can be granted.  McClain, 21 Vet. App. at 321; Brammer, 3Vet. App. at 225.  

B.  Left Knee

The Veteran contends that he has a left knee disability that is related to his service-connected left foot disorder.

There is evidence of a current left knee disability in this case.  When the Veteran underwent medical examination in connection with his claim in July 2012, the examiner diagnosed left knee degenerative joint disease (DJD), status post arthroscopy and medial meniscectomy.  Thus, as the evidentiary record clearly shows a current left knee disability, the Board will now consider in-service incurrence.

The STRs include August 1970 induction and June 1972 ETS (expiration of term of service) examinations which indicate normal clinical evaluations of the lower extremities.

Private treatment records include a March 1993 initial chiropractic report which indicates a complaint of left medial knee pain since January 1993.  The Veteran was diagnosed with left medial knee pain.

The Veteran underwent a VA orthopedic examination in April 1999 at which time he presented with a history of left knee pain that began sometime between 1974 and 1976.  He was involved in a motor vehicle accident in 1993, but there is no evidence that he sustained any injury to the left knee at that time.  In December 1998, he experienced left knee pain while walking.  In February 1999, he underwent arthroscopic treatment for the left knee and degenerative menisci were discovered.  During an examination, the examiner observed arthroscopic scars, but noted that the collateral and cruciate ligaments were intact.  No left knee disability was diagnosed.

On January 2004 VA left knee examination, the Veteran presented with a history of left knee fracture and a history of left knee pain since 1998.  The claims file was unavailable for review, but X-ray examination of the left knee indicated moderate osteoarthritis.  The examiner diagnosed moderate degenerative arthritis of the left knee with some narrowing of the medial compartment.  The examiner opined that there was no apparent connection between the left foot injury in 1970 and subsequent left knee difficulties since 1998.  The examiner explained that there was no history of ongoing left knee pain following the in-service left foot injury and opined that the Veteran's left knee degenerative arthritis is not secondary to his left foot disability.

In February 2007 and April 2008 statements of record as well as during his December 2011 hearing, Dr. S.K.L. indicated that his in-service foot injury residuals led to a compromise of unequal biomechanical stress and strain on joints and tissues.  He agreed with the representative's statement that the cumulative effect of the Veteran's service-connected left foot residuals, to include disturbed gait and shift in weight-bearing, caused or aggravated his claimed low back and left knee disorders.

During the December 2011 hearing, the Veteran denied having any in-service left knee problems and testified that it was at least a few years after service that those conditions manifested.

Pursuant to the Board's Remand, in July 2012 the Veteran underwent a VA DBQ left knee examination at which time the examiner noted that prior to 1993 he had no significant left knee problems.  The examiner diagnosed left knee DJD, status post arthroscopy and medial meniscectomy.  The examiner opined that there is no notation of any left knee complaints following the in-service left foot injury and observed that he did not have any left knee complaints that required an MRI or surgery until 1998.  He also underwent an arthroscopic meniscectomy in early 1999.  The examiner opined that although the Veteran's arthritis is secondary to his medial meniscectomy it has no bearing on his in-service left foot injury.

In a March 2013 opinion, a VA physician agreed with Dr. S.K.L. that the Veteran's left foot disability caused a biomechanical disparity and subsequent differential stress and strain on his back and knees.  At that stage, the Veteran subsequently had a tear of his medical meniscus of his right knee and in 2010 underwent an arthroscopy and meniscus debridement.  As regards his left knee, the diagnostic impression was DJD status post arthroscopy and medial meniscectomy.  The physician stated that the Veteran obviously had a significant injury to his left foot during service and explained that some soft tissue injuries take a long time to resolve while others never resolve fully.  The Veteran's gait was altered because of the pain that he had for a significant amount of time which caused him to develop an antalgic gait and biomechanical and balance problems that involved the lower extremities.  The examiner cited to a February 2010 VA orthopedic surgery consult report at which time the Veteran was re-examined by the July 2004 VA examiner and opined that there was nothing in the literature that relates the type of left foot injury he sustained to subsequent knee problems.

Based on a review of the claims file and a limited review of medical literature, the physician opined that the Veteran's left knee condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He further opined that it is less likely than not that any diagnosed left knee disorder, including DJD of the left knee, status post left medial meniscectomy, was caused by or permanently worsened beyond the normal progression by the Veteran's service-connected left foot disability.  The rationale was that there were no complaints of or evaluations for left knee pain during service.  He opined that there is no literature to suggest that plantar fasciitis or other foot disorder, even in the presence of an antalgic gait, is a risk factor for a knee disorder.  However, medical literature does support a finding that prior knee injuries or surgery, such as the Veteran's left knee medial meniscectomy in 1999, are risk factors for osteoarthritis.

Electronically stored VA treatment records dated from June 2000 to January 2014 include complaints of left knee pain and reflect a history of an arthroscopy to correct a medial meniscus tear in February 1999, but do not relate the Veteran's left knee disability to his service or to his service-connected left foot disability.

The Board is cognizant that Dr. S.K.L. has clearly evaluated the Veteran over the years and thus should be well aware of his condition and the medical treatment for it.  However, while Dr. S.K.L. based his opinion on some diagnostic tests which revealed chronic wear and tear of the left knee cartilage and "some level of arthritis of the meniscus of the left knee," there is no indication that he reviewed any other relevant evidence in the claims file in formulating his opinion.  It is true that a review of the claims failure or lack thereof does not control the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  However, Dr. L.'s opinion is based, in part, on an incomplete review of the medical evidence.  The March 2013 VA physician, by contrast, offers a rationale that refers to the Veteran's actual treatment records, general medical principles, benefits from the examiner's expertise, and review of medical treatise.  This fact is particularly important, in the Board's judgment, as the 2013 VA physician's references and specificity make for a more persuasive rationale.

Therefore, after weighing all the evidence, the Board finds greater probative value in the March 2013 VA physician's opinion, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private opinion from Dr. L., while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record.

The Board finds that the claim must be denied.  The Veteran was not shown to have any left knee disability during service.  There is likewise no competent evidence diagnosing DJD within a year of service discharge.  Rather, the earliest post-service medical evidence of any relevant findings is dated in February 1999.  This is over 27 years after separation from active duty service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weight heavily against the claim).  In this regard, the only competent opinions of record is the March 2013 opinion stating the following: that is it less likely than not that the Veteran's left knee disability was incurred in or caused by the claimed in-service injury, event, or illness and that it is less likely than not that any diagnosed left knee disability, including DJD of the left knee, status post left medial meniscectomy, was caused aggravated by the service-connect left foot disability.  Rationale was provided with these opinions.  There is likewise no persuasive evidence that the Veteran has been experiencing chronic symptoms of a left knee disability since service.  He really makes no such contention.

Service connection for a left knee disability based on the theories of direct onset (38 C.F.R. § 3.303(a)), a presumption of service connection for DJD, and on a secondary basis (38 C.F.R. § 3.310) is not established.

Consideration has been given to the Veteran's assertion that he has a left knee disability and a bilateral ankle disability that is related to his service or to his service-connected left foot disability.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a current diagnosis of a bilateral ankle disability and an opinion as to the etiology and onset of a left knee disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Left ankle and knee disabilities, including DJD, are not the types of conditions/diseases that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that the performance of diagnostic and laboratory tests and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as pain, limitation of motion, and gait instability, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  As regards the Veteran's claimed disability of the ankles, the fact that his treating physician was unable to identify the cause of his ankle pain and limited function underscores the complexity of the medical question, and that a lay opinion is insufficient to diagnose a disability of the ankles.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral ankle and left knee disabilities.  In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an evaluation in excess of 10 percent for left foot plantar fasciitis and degenerative arthritis with bone spurs is denied. 

Entitlement to service connection for a bilateral ankle disorder is denied.

Entitlement to service connection for a left knee disability is denied.


REMAND

In May 2012, the Board issued a Remand for the purpose of obtaining an opinion as to whether it was at least as likely as not that any diagnosed sleep apnea and hypertension was caused or aggravated by any of the Veteran's service-connected left foot disorder.  The examiner was to also provide an opinion as to whether any diagnosed sleep apnea and hypertension had its onset or was otherwise etiologically related to the Veteran's military service.

Following an examination of the Veteran in June 2012 and diagnoses of obstructive sleep apnea and hypertension, the VA examiner opined that it was less likely than not that either disability was related to the Veteran's service based on the rationale that sleep apnea and hypertension is not clearly associated with his leg pain.  The examiner acknowledged the assertion of the Veteran's private physician that his leg pain led to less physical activity which led to weight gain which then led to hypertension and sleep apnea.  The examiner opined that it was a logical sequence of events, but that it was harder to directly associate the two claimed conditions with remote injury.  He did not comment on the question of whether the Veteran's service-connected left foot disability aggravated his sleep apnea and hypertension.  

A new VA examination is deemed warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following actions:

1. Schedule an appropriate VA examination by an examiner to determine the nature and etiology of any diagnosed hypertension and sleep apnea.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

Following physical examination, review of the claims file, and interview, the examiner should state whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed sleep apnea and hypertension, as identified above, is:

i. proximately due to his service-connected left foot disability OR 
ii. aggravated by his service-connected left foot disability?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's service treatment records, his VA medical records, discuss and reconcile any relevant in-service findings and the opinions stated in the June 2012 VA sleep apnea and hypertension VA Disability Benefits Questionnaire examination report, and December 2011 hearing transcript.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


